Case 1:19-cv-04074-VEC Document 55 Filed 09/25/19 Page 1of1

RASKIN & RASKIN MARTIN Ro RASKIN

Attorneys at flaw mraskin@raskinidiw.com

FANE SERENE RASKIN
jraskin@raskinilaw.com

September 25, 2019

The Honorable Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

Re: Grabis v. OneCoin Lid., et al,
19-cv-04074-VEC

 

Dear Judge Caproni:

I represent David Pike regarding the related criminal proceedings pending before Judge
Ramos, United States v. Mark S. Scott, 86 17 Cr. 630 (ER). Mr. Pike was served with the
amended complaint in this case on September 9, 2019 and his response currently is due
on September 30, 2019. Given the complexity of this case, Mr. Pike has not yet been
able to retain counsel to represent him. On his behalf, I would request an extension of an
additional 30 days (until October 30, 2019) to allow him to retain counsel and for counsel
to have sufficient time to prepare an appropriate response. I contacted plaintiffs’ counsel
William Fields, who consents to the requested extension of time. Mr. Pike has requested
no prior extensions of time,

Thank you for your consideration.

Respectfully,

/s/ Martin R. Raskin
Martin R. Raskin, Esq.

cc: Counsel of record via ECF

MIAMI] 201 Alhambra Circle, Suite 1050) Coral Gables, Florida 331341 Telephone 305 444 3400

NAPLES 7400 Tamiami Trail North, Suite 107 Naples, Florida 34108 | Telephone 239 431 G04!
t

 

 
